                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:20-CV-00095-HBB


JULIE BAKER                                                                       PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                  DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Julie Baker (“Plaintiff”) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 16) and Defendant (DN 22) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 13). By Order entered

December 2, 2020 (DN 14), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.
                                        FINDINGS OF FACT

        On August 8, 2017, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 354, 522-28). Plaintiff alleged that she became disabled on July 11, 2017, as a result

of post stroke pain syndrome, anxiety, depression, memory loss, septal defect of heart, loss of

balance, dizziness, chronic pain, chronic migraine, brain tumor-benign, dyslexia, attention deficit

disorder, fibromyalgia, degenerative spondylosis, multiple sclerosis, small vessel disease with

noted changes, pseudobulbar affective disorder, pseudobulbar palsy, obsessive compulsive

disorder, panic disorder, degenerative disc disease, cerebrovascular accident with late affects, and

breathing issues (Tr. 354, 420, 435, 541). The claim was denied at the initial level on October 13,

2017, and at the reconsideration level on January 18, 2018 (Tr. 354, 419-33, 434-53). Plaintiff

then filed a written request for an administrative hearing on January 23, 2018 (Tr. 354, 472-73).

        On January 10, 2018, Administrative Law Judge Stacey L. Foster (“ALJ”) conducted a

video hearing from Paducah, Kentucky (Tr. 354, 374). Plaintiff and her counsel, Sara Martin

Diaz, participated from Owensboro, Kentucky (Id.). Tina Stambaugh, an impartial vocational

expert, testified during the hearing (Id.).

        In a decision dated May 20, 2019, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 354-65). The

ALJ noted that Plaintiff’s insured status would expire on March 31, 2021 (Tr. 356). At the first

step, the ALJ found Plaintiff has not engaged in substantial gainful activity since July 11, 2017,

the alleged onset date (Id.). At the second step, the ALJ determined that Plaintiff has the

following severe impairments: degenerative disc disease of the cervical and lumbar spine,

cerebrovascular accident with late effects, right shoulder partial rotator cuff tear, early


                                                 2
osteoarthritis, undifferentiated connective tissue disease, mood disorder, and anxiety disorder (Id.).

The ALJ also determined that Plaintiff has a non-severe visual impairment (Tr. 356-57).

       At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 357). Additionally, the ALJ explained why Plaintiff did not satisfy the criteria

for Listings 1.02, 1.04, 11.04, 12. 04, 12.06, and 14.06 (Tr. 357-59).

       At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

to perform sedentary work with the following postural, environmental, and mental limitations: she

can never balance, crawl, or climb ladders, ropes, or scaffolds; she can occasionally stoop, kneel,

crouch, and climb ramps and stairs; she cannot reach overhead with her bilateral upper extremities;

she should avoid all exposure to extreme heat, extreme cold, loud noise, hazards, vibrating

equipment, and pulmonary irritants such as fumes, odors, dusts, gases, and poor ventilation; she

can understand, remember, and carry out simple and detailed work; she can maintain

concentration, persistence, and pace for two-hour periods throughout an eight-hour workday; she

can relate to others in an object-focused work setting; and she can adapt to expected, predictable,

and routine task demands (Tr. 359). The ALJ relied on testimony from the vocational expert to

find that Plaintiff is unable to perform any of her past relevant work (Tr. 363).

       The ALJ proceeded to the fifth step where he considered Plaintiff’s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 363-64). The ALJ

found that Plaintiff is capable of performing a significant number of jobs that exist in the national

economy (Tr. 364). Therefore, the ALJ concluded that Plaintiff has not been under a “disability,”

as defined in the Social Security Act, from July 11, 2017, through the date of the decision (Tr. 365).


                                                  3
       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 521). The Appeals Council denied Plaintiff’s request for review (Tr. 1-5).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g);

Cotton v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs.,

974 F.2d 680, 683 (6th Cir. 1992), and whether the correct legal standards were applied.

Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial

evidence exists when a reasonable mind could accept the evidence as adequate to support the

challenged conclusion, even if that evidence could support a decision the other way.” Cotton,

2 F.3d at 695 (quoting Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233

(6th Cir. 1993)). In reviewing a case for substantial evidence, the Court “may not try the case de

novo, nor resolve conflicts in evidence, nor decide questions of credibility.” Cohen v. Sec’y of

Health & Human Servs., 964 F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler,

745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 1-5). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the

evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C.

§ 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996).


                                                4
                       The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,” 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?




                                                 5
               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff’s claim at the fifth step.

                                           Finding No. 5

       1. Arguments of the Parties

       Plaintiff contends that substantial evidence does not support the ALJ’s RFC determination

(DN 16-1 PageID # 2803-07). Plaintiff contends that the ALJ’s assignment of weight to the

Functional Capacity Evaluation (“FCE”)—prepared by her treating physical therapist on

September 6, 2017—is not supported by substantial evidence and does not comport with applicable

law (Id. at PageID # 2798-2800, citing Tr. 1440-75). Plaintiff argues the FCE should have been

considered analogous to the opinion of a treating physician (Id. citing 20 C.F.R. § 404.1527).

Plaintiff points out that opinions from treating physicians are entitled to more weight than opinions

from non-treating physicians (Id. citing Winfred v. Chater, 917 F. Supp. 398, 400 (E.D. Va. 1996)).

Further, “good reasons” must be provided for the weight assigned to opinions from treating

physicians (Id. citing Hall v. Bowen, 837 F.2d 272, 276 (6th Cir. 1988). Plaintiff asserts that

nothing in the record conflicts with the FCE determinations and they are supported by her

consistent reports, MRI imaging of her cervical spine (Tr. 1034), a lumbar and cervical myelogram

(Tr. 1071), a spine surgeon’s interpretation of the myelogram (Tr. 1050, 1092), an MRI of her right

shoulder (Tr. 1902), and the physical therapy records (Tr. 1495-1632, 1699-1780, 1859-73,

2028-47). Plaintiff claims that her efforts to work three hours a day at a part-time after school

program corroborates the limitations in the FCE (Id.).




                                                  6
       Further, Plaintiff contends the ALJ’s assignment of “significant weight” to the opinion of

the state agency physician, Dr. Douglas Back, is not supported by substantial evidence in the record

(Id. at PageID # 2801). Plaintiff asserts that Dr. Back merely reviewed the record and opined that

she would be able to perform light work with certain exceptions (Id.). Plaintiff argues the ALJ

gave “absolutely no explanation as to how this opinion is so clearly supported by the evidence as

a whole as opposed to the FCE while still admitting that the state agency physician limitations

were not sufficient” (Id.) (emphasis in original).

       Additionally, Plaintiff contends that the ALJ did not give sufficient reasons for not

accepting as credible Plaintiff’s testimony (Id. at PageID # 2801-03, 2803-07). Plaintiff asserts

that the medical records clearly support her testimony about physical limitations, pain, fatigue, and

difficulty sleeping (Id.). Further, Plaintiff claims that the ALJ’s physical RFC finding that she

can perform sedentary work is clear error because the ALJ did not assess her visual deficits, her

cognitive deficits, her pseudobulbar affect, and migraines (Id. at PageID # 2805-07).

       Defendant contends that 20 C.F.R. § 404.1527 does not apply to this case (DN 22 PageID

# 2827-38). Instead, 20 C.F.R. §404.1520c applies and the ALJ properly followed the rule in

assessing the persuasiveness of the FCE prepared by the physical therapist (Tr. 1440-75) and the

opinions of the state agency physician, Dr. Douglas Back (DN 22 PageID # 2827-38). Defendant

is not sure whether the physical therapist had an ongoing treating relationship with Plaintiff

because the signature is illegible (see Tr. 1440) and Plaintiff has not cited a single page in the

record confirming her claim (DN 22 PageID # 2832). Further, the ALJ’s persuasiveness findings

are supported by substantial evidence in the record (Id.).




                                                     7
        2. Discussion

        The RFC finding is the Administrative Law Judge’s ultimate determination of what a

claimant can still do despite her physical and mental limitations. 20 C.F.R. §§ 404.1545(a),

404.1546(c). The Administrative Law Judge makes this finding based on a consideration of

medical source statements and all other evidence in the case record. 20 C.F.R. §§ 404.1529,

404.1545(a)(3), 404.1546(c). Thus, in making the RFC finding the Administrative Law Judge

must necessarily evaluate the medical source statements in the record and assess the claimant’s

subjective allegations.

        Plaintiff’s first challenge to Finding No. 5 relies the rules in 20 C.F.R. § 404.1527 to argue

that substantial evidence does not support the ALJ’s assignment of weight to the physical

therapist’s FCE and Dr. Back’s medical opinion. But Plaintiff has failed to realize that 20 C.F.R.

§ 404.1527 does not apply to her case because she filed her application on August 8, 2017 (Tr. 354,

522-28). See 20 C.F.R. § 404.1527 (“For claims filed . . . before March 27, 2017, the rules in this

section apply.”). Instead, the rules in a new regulation apply to her case. See 20 C.F.R.

§ 404.1520c (“For claims filed . . . on or after March 27, 2017, the rules in this section apply.”).

        The new regulation explicitly indicates “[w]e will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s),” 1 in the record, even if it comes from a treating medical source.                        20 C.F.R.

§ 404.1520c(a).2 Instead, administrative law judges will now evaluate the “persuasiveness” of


1 At the initial and reconsideration levels, State agency medical and psychological consultants review the evidence
in the case record and make “administrative medical findings.” 20 C.F.R. § 404.1513a(a)(1). Administrative law
judges “must consider” the administrative medical findings of non-examining state agency medical or psychological
consultants according to the new regulation. 20 C.F.R. § 404.1513a(b)(1).

2 The language quoted above indicates that the new regulation has done away with the controlling weight rule in 20

                                                        8
medical opinions and prior administrative medical findings by utilizing the five factors listed in

paragraphs (c)(1) through (c)(5) of the regulation. 20 C.F.R. § 404.1520c(a) and (b). The five

factors are supportability, consistency, relationship with the claimant, specialization, and other

factors. 20 C.F.R. § 404.1520c(c)(1)-(5).3 Of these five factors, the two most important are

supportability and consistency. 20 C.F.R. § 404.1520c(a) and (b)(2). Further, the regulation

requires administrative law judges to explain how they considered the supportability and

consistency factors in determining the persuasiveness of the medical source’s opinion. 20 C.F.R.

§ 404.1520c(b)(2). Notably, under the regulations administrative law judges “may, but are not

required to, explain how” they considered the three other factors in determining the persuasiveness

of the medical source’s opinion. 20 C.F.R. § 404.1520c(b)(2).4

         In the context of assessing Plaintiff’s RFC, the ALJ provided a brief but accurate summary

of Plaintiff’s testimony regarding her pain, symptoms, and limitations imposed by the physical and

mental impairments (Tr. 359-60). In accordance with Drummond v. Comm’r of Soc. Sec.,

126 F.3d 877 (6th Cir. 1997), the ALJ reviewed the current evidence of record and the RFC in an

Administrative Law Judge decision adjudicating the time period of September 4, 2014 through

July 13, 2017 (Tr. 360). 5 The ALJ noted that the RFC finding in the prior decision limited


C.F.R. § 404.1527(c)(2).

3 In assessing the relationship with the client, consideration should be given to the following: length of the treatment
relationship, frequency of examinations, purpose of the treatment relationship, extent of the treatment relationship,
and examining relationship. 20 C.F.R. § 404.1520c(c)(3)(i)-(v).

4 Administrative law judges will articulate how they considered the other factors in paragraphs (c)(3) through (c)(5)
of the regulation when they find that two or more medical opinions about the same issue are both equally well
supported and consistent with the record but are not exactly the same. 20 C.F.R. § 404.1520c(b)(3).

5 Plaintiff’s current application alleged disability beginning July 11, 2017 (Tr. 354, 522-28). The previous
Administrative Law Judge decision addressed whether Plaintiff was disabled from September 23, 2011 through
July 13, 2017 (Tr. 400-412).

                                                           9
Plaintiff to light work with postural, environmental, and mental limitations (Id.). The ALJ found

that most of Plaintiff’s current symptoms were present at the time of the prior decision, and were

discussed therein, under the umbrella of “late effects” of her cerebrovascular accident (Id.). Due

to new evidence related to Plaintiff’s polyarthralgias, which included examinations noting multiple

tender points, arthritic changes in her hands, and crepitus in her knees, the ALJ found that Plaintiff

should be limited to sedentary work with no balancing or climbing of ladders, ropes, or scaffolds,

and only occasional stooping, kneeling, crouching, and climbing of ramps and stairs. The ALJ

indicated the other parts of the previous RFC determination remain the same (Id.).

       Next, the ALJ reviewed the medical evidence which included the June 2016 cervical and

lumbar myelograms, the July 2017 observations of the treating neurologist, an August 2017

physical therapy assessment, an April 2018 examination note, a May 2018 MRI of the right

shoulder, and a September 2018 examination note (Id.). The ALJ also discussed the May and

October 2018 treatment notes of the treating rheumatologist, 2017 and 2018 treatment notes

regarding migraines, and the August 2017 through August 2018 treatment records regarding late

effects of the stroke (Tr. 360-61). The ALJ made the following findings regarding the evidence:

               Overall, the evidence shows that the claimant has several issues of
               the joints and spine which, in combination, restrict the claimant to a
               limited range of sedentary work consistent with the above residual
               functional capacity. However, the relatively mild and stable nature
               of her polyarthralgias and the no more than moderate nature of her
               lumbar and cervical spine degeneration suggest no further
               occupational restrictions are warranted. Due to her continued
               shoulder pain and MRI showing a partial tear of her rotator cuff, she
               should never reach overhead with her bilateral upper extremities.

               The claimant has been diagnosed with undifferentiated connective
               tissue disease, but the record does not reflect that this disease, alone,
               has specifically contributed to any substantial impairment that
               would cause occupational restrictions over and above what is

                                                  10
               already in the residual functional capacity. However, it is
               reasonable to conclude that this impairment could exacerbate or
               contribute to the symptoms related to her other severe impairments.
               (Exhibits B26F/78; B36F/7).

(Tr. 361). The above findings regarding the medical evidence are supported by substantial

evidence in the record.

       The ALJ’s assessment of the medical opinions in the record reads as follows:

               As for medical opinion(s) and prior administrative medical
               finding(s), we will not defer or give any specific evidentiary weight,
               including controlling weight, to any prior administrative medical
               finding(s) or medical opinion(s), including those from your medical
               sources. We fully considered the medical opinions and prior
               administrative medical findings in your case as follows:

               The state agency medical consultant, Douglas Back, M.D. opined in
               January 2018 that due to no significant changes in the claimant's
               medical condition since the prior ALJ decision, he believes the
               claimant would be capable of performing work consistent with the
               residual functional capacity in the prior decision. Specifically, he
               opined that the claimant could perform a limited range of light
               exertional work with no crawling, frequent crouching, stooping,
               kneeling, and climbing ramps and stairs, and occasional balancing
               and climbing of ladders, ropes, or scaffolds. He also opined that
               the claimant should be limited in her bilateral overhead reaching,
               and that she should avoid concentrated exposure to extreme cold,
               extreme heat, wetness, noise, vibrations, hazards, and pulmonary
               irritants, such as fumes, odors, dusts, gases, and poor ventilation.
               (Exhibits Bl A; B4A). The prior decision's residual functional
               capacity, as well as Dr. Back's opinion adopting it, is somewhat
               persuasive. However, based on the claimant's chronic fatigue and
               multiple joint issues - which have been confirmed by examinations
               showing arthritic changes in her hands, multiple positive tender
               points, and crepitus in her knees - she should be limited to sedentary
               exertion with no balancing or climbing of ladders, ropes, or
               scaffolds, and only occasional stooping, kneeling, crouching, and
               climbing of ramps and stairs.

               A functional capacity evaluation was performed on the claimant by
               a physical therapist in September 2017. This one-time assessment
               noted that she could occasionally push and pull 30 pounds for 30

                                                11
                feet, and carry 20 pounds for 30 feet. However, overhead and
                shoulder lifting would be limited to 5 or 6 pounds due to pain in her
                shoulder. The evaluation also suggested that the claimant could sit
                for 30 minutes at a time, stand for 10-15 minutes, walk
                approximately 30 minutes with breaks, bend approximately 50% at
                a time, squat 50% of full range, and could not kneel, crawl, or climb.
                (Exhibit Bl lF). This assessment is not significantly persuasive
                because it is just a one-time, static assessment, and it was performed
                by a physical therapist, which is not an acceptable medical source.
                Furthermore, the sitting and standing limitations, in particular,
                would be inconsistent with her part time work in an afterschool
                program where she testified that she works three hours per day, and
                which the vocational expert testified was a light exertional job.
                Instead, the overall evidence suggests the claimant remains capable
                of performing work consistent with the above residual functional
                capacity.

(Tr. 362-63).

       The ALJ’s evaluation of Dr. Black’s opinion fully comports with the rules set forth in

20 C.F.R. § 404.1520c(a) and (b). Contrary to Plaintiff’s assertions, the ALJ’s evaluation of the

persuasiveness of Dr. Back’s medical opinion is supported by substantial evidence in the record.

Additionally, the ALJ appropriately recognized that Dr. Black rendered his opinion without having

the opportunity to review subsequently filed medical evidence.           See Kepke v. Comm’r of

Soc. Sec., 636 F. App’x 625, 632-33 (6th Cir. 2016); Blakely v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009).        Substantial evidence in the record supports the ALJ

conclusion that the subsequently filed medical evidence warranted further limiting Plaintiff’s RFC

to sedentary exertion with additional postural restrictions.      In sum, the ALJ’s findings are

supported by substantial evidence and comport with the applicable law.

       Contrary to Plaintiff’s claim, the ALJ’s evaluation of the persuasiveness of the physical

therapist’s FCE is supported by substantial evidence in the record and fully comports with the

applicable law set forth in 20 C.F.R. § 404.1520c(a) and (b). The FCE emphatically indicates it

                                                 12
is a one-time, static assessment, conducted on September 6, 2017 (see Tr. 1440, 1442). Further,

as noted by the ALJ, a physical therapist is not an acceptable medical source under the regulations.

See 20 C.F.R. § 404.1502(a)(1)-(8). Additionally, it was appropriate for the ALJ to note that the

sitting and standing limitations in the FCE were inconsistent with the sitting and standing that

Plaintiff actually did while she worked part time in an afterschool program. In sum, the ALJ’s

findings regarding the persuasiveness of the FCE are supported by substantial evidence in the

record and comport with applicable law.

       In assessing a claimant’s RFC the Administrative Law Judge must necessarily consider the

subjective allegations of the claimant and make findings. 20 C.F.R. § 404.1529; Social Security

Ruling 16-3p. A claimant’s statement that she is experiencing pain or other symptoms will not,

taken alone, establish that she is disabled; there must be medical signs and laboratory findings

which show the existence of a medical impairment that could reasonably be expected to give rise

to the pain and other symptoms alleged. 20 C.F.R. § 404.1529(a); SSR 16-3p.

       In determining whether a claimant suffers from debilitating pain and other symptoms, the

two-part test set forth in Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853

(6th Cir. 1986), applies. First the Administrative Law Judge must examine whether there is

objective medical evidence of an underlying medical condition.              If there is, then the

Administrative Law Judge must determine: “(1) whether objective medical evidence confirms the

severity of the alleged pain arising from the condition; or (2) whether the objectively established

medical condition is of such severity that it can reasonably be expected to produce the alleged

disabling pain.” Id. When, as in this case, the reported pain and other symptoms suggest an

impairment of greater severity than can be shown by objective medical evidence, the


                                                13
Administrative Law Judge will consider other information and factors which may be relevant to

the degree of pain alleged. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p.

       Plaintiff’s level of daily activity is a factor the ALJ appropriately considered in determining

the extent to which pain and other symptoms are of disabling severity (Tr. 359-63). 20 C.F.R.

§ 404.1529(c)(3)(i); SSR 16-3p; Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); Blacha v.

Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990). The ALJ also considered

whether there are any inconsistencies in the evidence and the extent to which there are any conflicts

between Plaintiff’s statements and the rest of the evidence (Id.). 20 C.F.R. § 404.1529(c)(4);

SSR 16-3p.

       The ALJ found that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of her impairments were not entirely consistent with the medical and other

evidence in the record. 20 C.F.R. § 404.1529(c)(4); SSR 16-3p. Further, contrary to Plaintiff’s

assertion, the ALJ did consider both her testimony and the evidence in the record concerning her

purported visual deficits, cognitive deficits, pseudobulbar affect, and migraines (Tr. 356-63). For

example, the ALJ explained why the medical evidence in the record did not show Plaintiff had a

severe visual impairment that would significantly affect her occupational functioning (Tr. 356-57).

The ALJ also explained why the medical evidence regarding Plaintiff’s migraines, vertigo, balance

problems, occasional dizziness, memory problems, and the late effects of the stroke was not

consistent with Plaintiff’s statements (Tr. 357, 360-61). The undersigned concludes that above

mentioned findings and the ALJ’s physical RFC determinations are supported by substantial

evidence and fully comport with applicable law. In sum, Plaintiff is not entitled to relief regarding

her challenges to Finding No. 5.


                                                 14
                                       Prejudgment Remand

       1. Arguments of the Parties

       Plaintiff argues she is entitled to a prejudgment remand, pursuant to sentence six of

42 U.S.C. § 405(g) (DN 16-1 PageID # 2808-09, citing Tr. 624-731). In support of her position,

Plaintiff refers the Court to new and material medical evidence that she submitted the Appeals

Council (Id.). Plaintiff contends the Appeals Council wrongly disregarded the evidence despite

it clearly corroborating her symptoms and limitations during the relevant time period (Id.).

Plaintiff argues this new evidence demonstrates progressively worsening conditions and

symptoms, as well as objective findings correlating to her connective tissue disorder (Id. citing Tr.

731, 624, 665). Plaintiff asserts while some of the evidence post-dates ALJ’s decision, it is clearly

related to the ongoing symptoms for which she filed this claim and provides additional

corroborative evidence (Id.).

       Defendant contends that a sentence six remand is neither appropriate nor warranted as to

the hundreds of pages of medical evidence that Plaintiff submitted to the Appeals Council (DN 22

PageID # 2842-46, citing Tr. 8-345). Defendant points out that much of the evidence is not new

because it existed prior to the ALJ’s May 20, 2019 decision (Id.). Further, Plaintiff has not

established good cause for her failure to submit this evidence prior to the ALJ’s decision (Id.).

Further, Defendant points out that the ALJ explained why the medical evidence is not material to

Plaintiff’s condition

       2. Discussion

       “A district court’s authority to remand a case . . . is found in 42 U.S.C. § 405(g) . . .”

Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 482-83 (6th Cir. 2006). The Social


                                                 15
Security Act authorizes “two types of remand: (1) a post judgment remand in conjunction with a

decision affirming, modifying, or reversing a decision of the [Commissioner] (a sentence-four

remand); and (2) a pre-judgment remand for consideration of new and material evidence that for

good cause was not previously presented to the [Commissioner] (a sentence six-remand).”

Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 174 (6th Cir. 1994) (citing 42 U.S.C.

§ 405(g)).

       Under sentence six of 42 U.S.C. § 405(g), the Court does not address the correctness of the

administrative decision. Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991), Hollon, 447 F.3d at 483.

“Rather, the court remands because new evidence has come to light that was not available to the

claimant at the time of the administrative proceeding and the new evidence might have changed

the outcome of the prior proceeding.”   Melkonyan, 501 U.S. at 98.    The party seeking this type

of remand has the burden of demonstrating that there is “new evidence which is material and that

there is good cause for the failure to incorporate such evidence into the record in a prior

proceeding[.]”   42 U.S.C. § 405(g); see also, Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148

(6th Cir. 1996); Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 174-175 (6th Cir. 1994).

       The Supreme Court of the United States has explained that evidence is “new” only if it was

“not in existence or available to the claimant at the time of the administrative proceeding.”

Sullivan v. Finkelstein, 496 U.S. 617, 626 (1990); see Melkonyan, 501 U.S. at 98 (indicating that

evidence is “new” if it was not available to the claimant at the time of the administrative

proceeding). The Sixth Circuit uses “administrative proceeding” and “hearing” interchangeably

in its discussion of the applicable law. See e.g. Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269,

276 (6th Cir. 2010); Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001).      Thus, in assessing


                                               16
whether the evidence is new, the issue is whether the medical records existed or were available to

Plaintiff at the time of the administrative hearing.

       Evidence is “material” only if there is “a reasonable probability that the Commissioner

would have reached a different disposition of the disability claim if presented with the new

evidence.” Ferguson, 628 F.3d at 276; Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001);

Sizemore v. Sec’y of Health & Human Servs., 865 F.2d 709, 711 (6th Cir. 1988). Notably,

evidence is not considered material if it merely depicts an aggravation or deterioration in an

existing condition. Sizemore, 865 F.2d at 712.

       “Good cause” is demonstrated by showing “a reasonable justification for the failure to

acquire and present the evidence for inclusion in the hearing before the ALJ.” Foster v. Halter,

279 F.3d 348, 357 (6th Cir. 2001) (emphasis added). Clearly, this rule of law applies when the

medical evidence is available at the time the ALJ conducts the administrative hearing. The Sixth

Circuit has also indicated that “good cause” is “shown if the new evidence arises from continued

medical treatment of the condition, and was not generated merely for the purpose of attempting to

prove disability.” Koulizos v. Sec’y of Health & Human Servs., No. 85-1654, 1986 WL 17488,

at *2 (6th Cir. Aug. 19, 1986) (citing Wilson v. Sec’y of Health & Human Servs., 733 F.2d 1181

(6th Cir. 1984) and Willis v. Sec’y of Health & Human Servs., 727 F.2d 551 (6th Cir. 1984)).

This rule of law applies when the evidence is not available at the time the ALJ conducted the

administrative hearing. For example, in Wilson the medical evidence concerned treatment the

claimant received months after the administrative hearing. 733 F.2d at 1182-83.

       By way of background, on January 10, 2019, the ALJ conducted the hearing (Tr. 372). On

May 20, 2019, the ALJ issued the administrative decision (Tr. 354-65). On July 16, 2019,


                                                 17
Plaintiff filed a request for Appeals Council review of the ALJ’s hearing decision (Tr. 521). On

September 3, 2019, Plaintiff submitted a two-page memorandum and 337 pages of new medical

records in support of her request for review (Tr. 612-13, 614-951). On May 1, 2020, the Appeals

Council denied Plaintiff’s request for review (Tr. 1-4). The Appeal Council responded to the 337

pages of medical records as follows:

                  You submitted a statement from Debbie English, dated February 18,
                  2020 (5 pages), and medical records from the following sources:
                  Graves Gilbert Clinic, dated January 14, 2019 through April 26,
                  2019 (14 pages); Owensboro Health, dated January 17, 2019
                  through May 7, 2019 (33 pages); Norton Healthcare, dated March 6,
                  2019 through April 29, 2019 (83 pages); and Owensboro Health
                  Regional Hospital, dated May 17, 2019 (56 pages). We find this
                  evidence does not show a reasonable probability that it would
                  change the outcome of the decision. We did not exhibit this
                  evidence.

                  You submitted medical records from the following sources: Graves
                  Gilbert Clinic, dated July 16, 2019 (4 pages); Owensboro Health,
                  dated June 6, 2019 through June 21, 2019 (54 pages); Norton
                  Healthcare, dated May 28, 2019 through June 18, 2019 (52 pages);
                  and Owensboro Health Regional Hospital, dated June 13, 2019 (42
                  pages). The Administrative Law Judge decided your case through
                  May 20, 2019. This additional evidence does not relate to the
                  period at issue. Therefore, it does not affect the decision about
                  whether you were disabled beginning on or before May 20, 2019.

                  If you want us to consider whether you were disabled after May 20,
                  2019, you need to apply again. If you file a new claim for disability
                  insurance benefits within 6 months after you receive this letter, we
                  can use July 16, 2019, the date of your request for review, as the
                  date of your new claim. The date you file a new claim can make a
                  difference in the amount of benefits we can pay.

(Tr. 2).

           It is well-established that “issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.”                United States v. Layne,


                                                   18
192 F.3d 556, 566 (6th Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96

(6th Cir.1997)); see also Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir.1995) (observing that

“[w]e consider issues not fully developed and argued to be waived.”); Rice v. Comm’r of Soc. Sec.,

169 F. App’x 452, 453 (6th Cir. 2006). Here, Plaintiff has the burden of demonstrating that there

is “new evidence which is material and that there is good cause for the failure to incorporate such

evidence into the record in a prior proceeding[.]”          42 U.S.C. § 405(g); see also, Cline,

96 F.3d at 148; Faucher, 17 F.3d at 174-175.      But Plaintiff has merely asserted in a perfunctory

manner that the evidence was “new” because it concerned treatment rendered immediately before

and after the administrative hearing, and that it was not in the ALJ’s or her possession at the time

the decision was rendered (DN 16-1 PageID # 2808). Thus, Plaintiff has not provided a developed

argument in support of her general assertion (Id.). Notwithstanding, as mentioned above, the

issue is whether the medical records existed or were available to Plaintiff at the time of the

administrative hearing. The Appeals Council’s assessment indicates that all the new medical

evidence concerns treatment received after the January 10, 2019 administrative hearing. Thus,

the first requirement is technically satisfied.

        Regarding the “good cause” requirement, Plaintiff has merely asserted that it existed (Id.

at PageID # 2809). She has not provided a developed argument in support of her general assertion

(Id.). However, as explained above, the record shows the new medical records concern treatment

received after the January 10, 2019 administrative hearing. Thus, a reasonable justification

existed for Plaintiff’s failure to acquire and present the evidence for inclusion in the hearing before

the ALJ. See Foster, 279 F.3d at 357. Additionally, the new evidence appears to arise from

continued medical treatment of Plaintiff’s existing conditions, as opposed to being generated


                                                  19
merely for the purpose of attempting to prove disability. See Koulizos, 1986 WL 17488, at *2.

This means the “good cause” requirement is also technically satisfied.

        As for the “material” requirement, Plaintiff merely asserts there is a reasonable probability

that the evidence would have changed the outcome and cites three pages of medical records in

support of her position (Id. at PageID # 2808-09, citing Tr. 624, 665, 731). Thus, as to the new

evidence that post-dates the administrative hearing but predates the ALJ’s decision, Plaintiff has

not provided a developed argument explaining why there is a reasonable probability that the ALJ

would have reached a different disposition of her claim if the ALJ had the opportunity to consider

each of these medical records (Id.). See Ferguson, 628 F.3d at 276. Relatedly, she failed to

address why this new evidence does not merely depict an aggravation or deterioration in her

existing conditions. See Sizemore, 865 F.2d at 712. Additionally, as to the new evidence that

post-dates the ALJ’s decision, Plaintiff made no effort to explain how it relates back to her

condition on or before the date the ALJ issued the decision. Moreover, in contrast to the two other

requirements, the record does not readily indicate that the “material” requirement is technically

satisfied.   In sum, because Plaintiff has adverted to this issue in a perfunctory manner,

unaccompanied by some effort at developed argumentation, it is deemed waived.

                                            Conclusion

        As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this


                                                 20
Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to her challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.


          July 1, 2021




Copies:           Counsel




                                                 21
